Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.                
Response to Amendment
3.	Applicant’s amendment filed 11/30/2021 to the claims are accepted. In this amendment, claims 1-2, 8-12 and 19-22 have been amended and claims 3, 7, 14, and 18 have been canceled.
Response to Argument
4.	Applicant’s arguments filed on 11/30/2021 regarding the prior have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below.
Claim Rejections - 35 USC § 112 
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, 4-6, 8-13, 15-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
 a.	The recitation in claims 1 and 12, “initial cycles” is indefinite. It is unclear whether it means “initial or first cycle” of rechargeable battery, e.g. as shown in figure 6A? For the purpose of examination, it is interpreted “first cycle”.
	Further, “analyzing, by the processor, a severity level of the anomaly of the re-chargeable battery with the plurality of the characteristic data after the initial cycles based on results of comparing a plurality of threshold values with the plurality of the characteristic data” is indefinite. It is unclear whether it means analyzing a severity level of the anomaly of the plurality of the characteristic data received after the first cycle, the first cycle which was analyzed and trained as recited above? 
b.	The recitation in claims 2 and 13, “analyzing a behavior pattern of the rechargeable battery of the equipment” is indefinite. It is unclear whether it means a behavior of charging/discharging pattern of the rechargeable battery? 
Further, “detecting, by the processor, a fault in the re-chargeable battery of the equipment and the at least one component connected to the re-chargeable battery” is indefinite. It is unclear whether this underlined “and” is satisfied if the word “or” of the word “and/or” is selected as recited in claims 1 and 12?
Dependent claims are rejected for the same reason as its respective parent claim.
AIA  Statement - 35 USC § 102 & 103  
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 102 
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

9.	Claims 1, 8-12, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al, hereinafter Xie (US 2016/0055736 – of record).
As per Claims 1 and 12, Xie teaches a method and apparatus for identifying an anomaly in a re-chargeable battery of an equipment (paras 0008, 0077), comprising:
receiving, by a processor, a plurality of characteristic data based on parametric measurement data during regular operation from the re-chargeable battery of the equipment ( Fig 2, receiving Ts,i, Vi, I “characteristics”, paras 0035, 0017-0018, 0043 ) and/or at least one component connected to the re-chargeable battery ( paras 0061, 0064 ); wherein the plurality of the characteristic data comprises at least one from among a loss of energy (EL) between charging and discharging of the re-chargeable battery ( the cells “lost the capacity” for charging and discharging, para 0058. It is noted lost the capacity or capacity loss is the energy that a battery can deliver in the discharge process is called the capacity of the battery ), a terminal voltage (Vt) at fixed low State Of Charge (SOC) at 5% level (Vmin) of the re-chargeable battery ( normal “fixed” charge/discharge cycles with 95% SOC – meaning at low SOC is 5% , para 0056 ), a first order slope parameter from the Vt versus SOC Polynomial curve fitting parameters (Pparam), a mean of estimated internal resistance during discharge (meanR) of the re-chargeable battery, and a difference of end of charge resistance and start of discharge (AR) of the re-chargeable battery; 
analyzing, by the processor, a normal operation range of the re-chargeable battery based on the plurality of the characteristic data in initial cycles ( Fig 13a shows a normal charge/discharge cycle from 3V to 3.9V, para 0071 first 3 lines; Fig 8A ), wherein the plurality of the characteristic data is calculated using a Probability Density Function (PDF) ( Fig 14A, paras 0074-0075 ) and is segregated 2based on a statistical classification method ( para 0075 - training data to build histogram “classified/ segregated data”. It is noted PDF is a tool used by machine learning algorithm and neural networks that are trained as evidence by Ball et al ), and creating a training model associated with learned data corresponding to the segregated plurality of the characteristic data ( a Simulink model “training model” as 4 inputs in Fig 14B, paras 0076, 0078 ); 
analyzing, by the processor, a severity level of the anomaly of the re-chargeable battery with the plurality of the characteristic data after the initial cycles ( paras 0038-0041, Figs 8B-8D, paras 0056 ), based on results of comparing a plurality of the threshold values with the plurality of the characteristic data ( Fig 2, compare to look-up table 205, para 0038 ); and outputting, by the processor, at least one of an identified severity level of the anomaly in the re-chargeable battery of the equipment and/or the at least one component connected to the re-chargeable battery ( Figs 6A-6C shows warning of severity conditions, paras 0034, 0040 ).
As per Claims 8 and 19, Xie teaches the method and apparatus as claimed in claims 1 and 12, wherein analyzing the severity level of the anomaly of the re-chargeable battery based on results of the comparing the plurality of the threshold values with the plurality of the characteristic data comprises identifying at least one of an increase in a value of the plurality of the characteristic data (para 0060 last 4 lines) and a decrease in a value of the plurality of the characteristic data (para 0058).  
As per Claims 9 and 20, Xie teaches the method and apparatus as claimed in claims 8 and 19, wherein outputting the severity level of the anomaly comprises outputting the anomaly if a value of at least one of the EL (at 10% overcharge, the cells lost the capacity, para 0058) and the Pparam is increased above the threshold value (temperature exceeds the threshold, paras 0038, 0040).
As per Claims 10 and 21, Xie teaches the method and apparatus as claimed in claims 8 and 19, wherein outputting the severity level of the anomaly comprises outputting the anomaly if a value of at least one of, the Vmin, the meanR, and the ΔR is decreased below the threshold value (decrease of voltage, para 0039).  
As per Claims 11 and 22, Xie teaches the method and apparatus as claimed in claims 1 and 12, wherein outputting the severity level comprises determining, using likelihood estimation method, a likelihood of being faulty corresponding to the re-chargeable battery based on a health status of the at least one of the re-chargeable battery (paras 0034, 0052-0053).  
Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claims 2, 4-6, 13, and 15-17 are rejected under AIA  35 U.S.C. 103 as being obvious over Xie in view of Nakatsuji (US 2009/0128159 – of record) as evidence by Ball et al (Machine Learning for Probability Density Function – of record).
As per Claims 2 and 13, Xie teaches the method and apparatus as claimed in claims 1 and 12, further comprising: 
detecting, by the processor, a fault in the re-chargeable battery of the equipment and the at least one component connected to the re-chargeable battery ( paras 0052-0053 ), based on determining an abnormality in the received parametric measurement data by analyzing a behavior pattern of the re-chargeable battery of the equipment and the at least one component connected to the re-chargeable battery ( paras 0055-0056, Figs 5 shows behavior of charge/discharge pattern of rechargeable battery, paras 0036-0037), based on at least one of a drawing abnormal current ( para 0008 ), an abnormal power demand ( para 0006 ), an abnormal operation ( para 0037 ), and a short circuit resistance; and 
triggering, by the processor, to perform at least one action, based on detecting at least one of the fault and the severity level in the re-chargeable battery of the equipment and the at least one component connected to the re-chargeable battery ( paras 0040, 0041 ), Xie does not explicitly teach wherein the at least one action comprises at least one of turning off the equipment, entering a hibernate mode, entering a power saving mode, and outputting an emergency message.  
Nakatsuji teaches the at least one action comprises at least one of turning off the equipment ( Figs 2-3, step S4, turn off FETs, para 0024 ), entering a hibernate mode (stop supply, paras 0032-0033 ), entering a power saving mode, and outputting an emergency message.  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Xie to turn off the FETs as taught by Nakatsuji that would enhance the system of Xie to prevent in advance continued operation of charging when detecting abnormally ( Nakatsuji, abstract, last 5 lines).
As per Claims 4 and 15, Xie teaches the method and apparatus as claimed in claims 1 and 12, Xie further teaches comprising: outputting, by the processor, at least one suggestion data based on the severity level of the anomaly of the re-chargeable battery ( para 0038 ), but Xie does not explicitly teach wherein the at least one suggestion data comprises at least one of a notification to visit service center, a notification to connect the equipment to specific adapter, and a notification to turn off the equipment. Nakatsuji teaches the at least one suggestion data comprises at least one of a notification to visit service center, a notification to connect the equipment to specific adapter, and a notification to turn off the equipment ( Fig 3, steps S4-S5, para 0032 last 7 lines). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Xie to turn off the FETs as taught by Nakatsuji that would enhance the system of Xie to prevent in advance continued operation of charging when detecting abnormally (Nakatsuji, abstract, last 5 lines).
As per Claims 5 and 16, Xie in view of Nakatsuji teaches the method and apparatus as claimed in claims 4 and 15, Xie further teaches wherein the outputting the at least one suggestion based on the severity level of the anomaly of the re-chargeable battery comprises storing a log data associated with the severity level of the anomaly of the re-chargeable battery (the failure data is logged, para 0078 last 8 lines).  
As per Claims 6 and 17, Xie in view of Nakatsuji teaches the method and apparatus as claimed in claims 5 and 16, Xie further teaches wherein storing the log data associated with the severity level of the anomaly of the re-chargeable battery comprises transmitting the log data to a server for identification of faulty batch of re-chargeable batteries (e.g. the failure data is built in a model, para 0078 last 8 lines).  
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863